Case 1:20-cr-00010-SPW Document 28 Filed 09/24/20 Page 1 of 2

FILED

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 24 dilt
BILLINGS DIVISION oe oc
ings
UNITED STATES OF AMERICA,
CR 20-10-BLG-SPW

Plaintiff,
vs. ORDER
DARREN SAMUEL WHITEMAN,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Change of Plea Hearing currently
scheduled for Wednesday, October 7, 2020 at 2:30 p.m. is VACATED and RESET
to commence VIA VIDEO from Cascade County Detention Center (Great Falls,
MT) on Wednesday, October 7, 2020 at 3:30 p.m. Counsel may appear in the
Snowy Mountains Courtroom thirty (30) minutes prior the hearing to video
conference with Defendant. Ifthe defendant objects to this hearing being held via
video, she must file a motion to continue the hearing to allow time for the defendant

to be transported.
Case 1:20-cr-00010-SPW Document 28 Filed 09/24/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

; 7
DATED this ov day of September, 2020.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
